Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-17-00852-CR

                                  Jordan Michael SANNICOLA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR7800
                         Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: March 14, 2018

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant Jordan Michael Sannicola pled nolo

contendere to the offense of aggravated assault with a deadly weapon. The trial court imposed

sentence in accordance with the agreement and signed a certificate stating this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely

filed a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)

certification and a written plea bargain agreement, has been filed. See id. R. 25.2(d).
                                                                                        04-17-00852-CR


        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. R. 25.2(a). The clerk’s record establishes the punishment assessed by the court does

not exceed the punishment recommended by the prosecutor and agreed to by the defendant. See

id. The clerk’s record does not include a written motion filed and ruled upon before trial; nor does

it indicate the trial court gave appellant permission to appeal. See id. The trial court’s certification

therefore appears to accurately reflect that this is a plea bargain case and appellant does not have

a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court

of appeals should review clerk’s record to determine whether trial court’s certification is accurate).

This court must dismiss an appeal “if a certification that shows the defendant has the right of appeal

has not been made part of the record.” TEX. R. APP. P. 25.2(d).

        On January 8, 2018, we gave appellant notice that this appeal would be dismissed pursuant

to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing

that appellant has the right to appeal is made part of the appellate record by February 7, 2018. See

id.; See id. R. 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp.

on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for

publication). On February 8, 2018, appellant’s counsel filed a response, stating he has reviewed

the clerk’s record and has determined this is a plea bargain case in which appellant has no right of

appeal. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-